DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a projector configured to project structured light” and “a camera configured to capture images” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley et al. (US Pub. No. 2015/0233707).
Consider claim 1. Huntley et al. teaches a method for measuring a three-dimensional profile of an object, the method comprising: projecting, with a projector, structured light onto an object to generate fringe patterns on a surface of the object (para. 0073 describes a projector to project a structured light pattern, comprising a series of fringes, on a surface); capturing, with a camera, a first image of the surface of the object (para. 0072 describes capturing an image of a an object with a camera) with a first exposure time (para. 0028 describes a first exposure time), the first image including the fringe patterns on the surface of the object (para. 0073 describes the structured light pattern creating a series of fringes on the object); determining, with a processor, a second exposure time based on the first image (para. 0035 describes illuminating the object at a second exposure time); capturing, with the camera, at least one second image of the surface of the object with the second exposure time, the at least one second image including the fringe patterns on the surface of the object (para. 0002 describes acquiring several images of the fringes with a camera; para. 0035 describes illuminating the object at a second exposure time); and determining, with the processor, a three-dimensional profile of the surface of the object based on the fringe patterns captured in the at least one second image (paras. 0075-0078 describes a three-dimensional profile of the surface of the object based on the fringe patterns captured in a plurality of images). 
Consider claim 2. Huntley et al. teaches the method according to claim 1, the determining the second exposure time comprising: determining a first scaling factor based on the first image; and determining the second exposure time based on the first scaling factor and the first exposure time (para. 0093 describes taking phase shifting 
Consider claim 12. Huntley et al. teaches he method according to claim 1, the determining the second exposure time comprising: determining a plurality of second exposure times (para. 0093 describes a set of second exposure times). 
Claims 19 and 20 are rejected using similar reasoning as corresponding claim 1 above.

Allowable Subject Matter
Claims 3-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinbichler et al. (US Pub. No. 2008/0130016) discloses a method for determination of the 3D coordinates of an object with projected fringe patterns.
Yau et al. (US Pub. No. 2010/0207938) discloses a system for simultaneous real-time three-dimensional geometry and color texture acquisition.
Shintani (US Pub. No. 2018/0176463) discloses an imaging apparatus captures a first image with a first exposure time and a second image with a second exposure time.
Inukai (US Pub. No. 2018/0180407) discloses an image processing apparatus to control the projection of fringe pattern light, capturing an image, acquiring a luminance value from a captured image, and calculating a three-dimensional shape based on a luminance value.
Tewes (US Pub. No. 2019/0379881) discloses a system for utilizing an optical array generator to generate dynamic patterns in a dental camera for projections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484